Case 16-10790-LSS   Doc 2142-2   Filed 01/25/20   Page 1 of 131




            EXHIBIT A
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 12 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 23 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 34 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 45 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 56 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 67 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 78 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 89 of
                                                     of 44
                                                        131
Case 16-10790-LSS
  Case 16-10790-KJC Doc 2142-2
                      Doc 1042 Filed
                               Filed 01/25/20
                                     12/15/16 Page
                                              Page 10
                                                   9 ofof44
                                                          131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 10
                                                  11 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 11
                                                  12 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 12
                                                  13 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 13
                                                  14 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 14
                                                  15 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 15
                                                  16 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 16
                                                  17 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 17
                                                  18 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 18
                                                  19 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 19
                                                  20 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 20
                                                  21 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 21
                                                  22 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 22
                                                  23 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 23
                                                  24 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 24
                                                  25 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 25
                                                  26 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 26
                                                  27 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 27
                                                  28 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 28
                                                  29 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 29
                                                  30 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 30
                                                  31 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 31
                                                  32 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 32
                                                  33 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 33
                                                  34 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 34
                                                  35 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 35
                                                  36 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 36
                                                  37 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 37
                                                  38 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 38
                                                  39 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 39
                                                  40 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 40
                                                  41 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 41
                                                  42 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 42
                                                  43 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 43
                                                  44 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2 Filed 12/15/16
                        1042 Filed  01/25/20 Page
                                             Page 44
                                                  45 of
                                                     of 44
                                                        131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page46 of 86
                                                     1 of 131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page47 of 86
                                                     2 of 131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page48 of 86
                                                     3 of 131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page49 of 86
                                                     4 of 131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page50 of 86
                                                     5 of 131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page51 of 86
                                                     6 of 131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page52 of 86
                                                     7 of 131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page53 of 86
                                                     8 of 131
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page54 of 86
                                                     9 of 131
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page55
                                                 10of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page56
                                                 11of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page57
                                                 12of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page58
                                                 13of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page59
                                                 14of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page60
                                                 15of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page61
                                                 16of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page62
                                                 17of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page63
                                                 18of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page64
                                                 19of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page65
                                                 20of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page66
                                                 21of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page67
                                                 22of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page68
                                                 23of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page69
                                                 24of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page70
                                                 25of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page71
                                                 26of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page72
                                                 27of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page73
                                                 28of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page74
                                                 29of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page75
                                                 30of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page76
                                                 31of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page77
                                                 32of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page78
                                                 33of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page79
                                                 34of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page80
                                                 35of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page81
                                                 36of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page82
                                                 37of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page83
                                                 38of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page84
                                                 39of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page85
                                                 40of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page86
                                                 41of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page87
                                                 42of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page88
                                                 43of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page89
                                                 44of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page90
                                                 45of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page91
                                                 46of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page92
                                                 47of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page93
                                                 48of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page94
                                                 49of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page95
                                                 50of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page96
                                                 51of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page97
                                                 52of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page98
                                                 53of
                                                    of131
                                                       86
Case
Case16-10790-LSS
     16-10790-KJC Doc
                  Doc2142-2
                      1042-1 Filed
                             Filed01/25/20
                                   12/15/16 Page
                                            Page99
                                                 54of
                                                    of131
                                                       86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page100
                                                     55 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page101
                                                     56 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page102
                                                     57 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page103
                                                     58 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page104
                                                     59 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page105
                                                     60 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page106
                                                     61 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page107
                                                     62 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page108
                                                     63 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page109
                                                     64 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page110
                                                     65 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page111
                                                     66 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page112
                                                     67 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page113
                                                     68 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page114
                                                     69 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page115
                                                     70 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page116
                                                     71 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page117
                                                     72 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page118
                                                     73 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page119
                                                     74 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page120
                                                     75 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page121
                                                     76 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page122
                                                     77 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page123
                                                     78 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page124
                                                     79 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page125
                                                     80 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page126
                                                     81 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page127
                                                     82 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page128
                                                     83 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page129
                                                     84 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page130
                                                     85 of
                                                        of 131
                                                           86
Case
 Case16-10790-LSS
      16-10790-KJC Doc
                    Doc2142-2
                        1042-1 Filed
                                Filed01/25/20
                                      12/15/16 Page
                                                Page131
                                                     86 of
                                                        of 131
                                                           86
